                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

UNITED STATES OF AMERICA,                     §                               Case 4:18-cr-00575
                                              §
        Plaintiff,                            §
                                              §
v.                                            §
                                              §
JACK STEPHEN PURSLEY,                         §
                                              §
        Defendant.                            §


  UNOPPOSED MOTION TO SUBMIT SUPPLEMENTAL JUROR QUESTIONNAIRE

TO THE HONORABLE COURT:

        COMES NOW, JACK STEPHEN PURSLEY (“Defendant” or “Pursley”), by and

through undersigned counsel, Michael Louis Minns and Ashley Blair Arnett, and respectfully

moves this Court to supplement the Court’s extensive written questionnaire, and (2)

subsequently distribute the completed questionnaires to counsel for the parties well enough in

advance of voir dire to allow counsel to effectively and efficiently attempt to seat a jury in this

case. Defendant will supplement this Motion with a proposed supplemental Juror Questionnaire.

                                         INTRODUCTION

      Defendant is charged with one count of conspiracy to defraud and three counts of tax

evasion. An exhaustive inquiry into each potential juror’s qualifications is Defendant’s only hope

for seating a fair and impartial jury.

                                          ARGUMENT

      By granting this Motion and requiring each potential juror to complete the proposed

questionnaire, this Court can take a significant step toward ensuring that the specific rights

guaranteed a defendant are exercised in an informed and meaningful fashion in this case.

                                             Page 1 of 4
       The information derived from a questionnaire should expedite voir dire, ensure proper

excusal for cause, promote the judicious use of peremptory challenges, and reduce the likelihood of

prejudicial error. The questionnaire as such will not only benefit both the defense and the

Government in ensuring that a qualified jury is chosen, it is a prerequisite for preserving any

possibility that a fair and impartial jury can be seated. The federal courts have consistently found.

See, e.g., Ramirez v. Stephens, 641 F. App’x 312, 323 (5th Cir.) (citing with approval trial

counsel’s use of juror questionnaires to explore prospective jurors views on death penalty, which

questionnaires were specific, extensive, and “designed to identify and eliminate jurors who

would not be able to fully and fairly consider future dangerousness and mitigation”), cert. denied

sub nom. Ramirez v. Davis, 137 S. Ct. 279, 196 L. Ed. 2d 58 (2016); Mobley v. United States,

379 F.2d 768 (5th Cir. 1967) (information on jury questionnaires was valuable to attorneys’ and

court’s consideration). See also United States v. Fastow, 292 F. Supp. 2d 914 (S.D. Tex. 2003)

(ordering use of juror questionnaire, to be completed by potential jurors in advance of trial, after

which court and counsel for both parties would confer and parties could agree to dismiss

prospective jurors based on answers provided in questionnaires).

      Use of a questionnaire allows a prospective juror an adequate opportunity to reflect on very

personal and complex issues. Not only does the use of a questionnaire permit prospective jurors to

expend considerable time thinking about and formulating meaningful responses to the written

questions posed, but prospective jurors who are exposed to questionnaires are more likely to give

thoughtful, honest, and reflective answers to oral questions posed to them during the voir dire

process. Specific, meaningful questions presented in a personal manner may reveal biases that the

prospective juror does not even recognize.




                                             Page 2 of 4
                                         CONCLUSION

      A juror questionnaire will provide information necessary to ensure that no improper bias or

prejudice undermines Defendant’s right to a fair trial.       For all of these reasons, Defendant

respectfully requests that the Court allow the use of the supplement juror questionnaire.

Respectfully submitted on October 11, 2018

                                              MINNS & ARNETT

                                              /s/ Ashley Blair Arnett
                                              Michael Louis Minns
                                              State Bar No. 14184300
                                              mike@minnslaw.com
                                              Ashley Blair Arnett
                                              State Bar No. 24064833
                                              ashley@minnslaw.com
                                              9119 S. Gessner, Suite 1
                                              Houston, Texas 77074
                                              Telephone: (713) 777-0772
                                              Telecopy: (713) 777-0453
                                              Attorneys for Jack Stephen Pursley


                              CERTIFICATE OF CONFERENCE

       On October 10, 2018 undersigned conferred with DOJ attorneys Nanette Davis and Grace

Albinson, they are unopposed to a supplemental juror questionnaire.



                                              /s/ Ashley Blair Arnett
                                              Ashley Blair Arnett


                                 CERTIFICATE OF SERVICE

       This is to certify that on this the 11th day of October 2018, a true and correct copy of the

above and foregoing instrument was served upon all counsel of record.



                                              Page 3 of 4
/s/ Ashley Blair Arnett
Ashley Blair Arnett




Page 4 of 4
